This case comes here for the second time. See State v. Neal,152 Fla. 582, 12 So.2d 590. On the former appeal we, in part, said: "The decree appealed from is reversed with directions to the chancellor to enter an appropriate decree for the appellants., He is further directed to enter such a decree as justice and equity may require as to Louisville Drying Machinery Company and as affecting it and W.M. Neal and Citrus Patents Company." *Page 327 
Prior to the entry of the final decree by the chancellor below the Citrus Patents Company applied for an order allowing it to file certain amendments to the former answer by adding enumerated paragraphs which application by appropriate order was denied. This adverse ruling, it is contended on appeal here, constitutes reversible error.
Paragraph 8 of the proposed amendment sets forth that the Citrus Patents Company, on September 13, 1940, while acting in good faith and relying on the representation of Dr. Wilmon Newell, as representative for the Experiment Station, purchased the patent owned by Dr. Neal and paid a valuable consideration therefor and in legal effect became a bona fide purchaser for value, without notice, of said patent. Shortly after acquiring title, it conveyed to the California Fruit Growers Exchange legal and equitable interest in and to the Neal patent into that area west of the Mississippi River, except the State of Texas. The conveyance was evidenced by written instrument between the parties which would be introduced into evidence.
Paragraph 9 of the proposed answer recited that it became the owner of the patent by purchase from Dr. Neal on September 13, 1940, and the plaintiffs (State of Florida, the State Board of Education and the State Board of Control) knew that the Citrus Patents Company had purchased the Neal Patent and the officers, agents and representatives of the plaintiffs failed to assert a contra claim to the patent until the filing of its suit on December 31, 1940, and for these reasons it would now be inequitable to permit or allow the plaintiffs to assert an adverse interest to the Neal patent so purchased by Citrus Patents Company.
Paragraph 10 recites that during the period of time that the Neal application was pending before the patent office interferences were filed requiring adjudication, precipitating large expenditures of money in order to obtain a favorable decision to the Neal application; that the Citrus Patents Company expended over $20,000.00 in obtaining a favorable adjudication to the Neal application and a disposition of the several interferences; that the Neal application would have been lost or the plaintiffs required to make these several and *Page 328 
heavy expenditures to obtain favorable results for the Neal application for patent and it is inequitable for the plaintiffs to become unjustly enriched at the expense of the Citrus Patents Company and the plaintiffs should be decreed to reimburse the Citrus Patents Company for these several and heavy expenditures.
Paragraph 11 makes the contention that where the Federal funds derived by the Purnell Act of Congress are used by the Experiment Station at the University of Florida, which was designated Purnell Project No. 239, and these funds paid to Dr. Neal during the interval of employment, then the experiment station holds these patent rights for the benefit and use of the citizens of the United States in contra distinction to the State interest. Paragraphs 12 and 13 of the proposed answer seek to place a restricted limitation on the use or benefits flowing from the Neal patent.
Additional proposed amendments to the answer of the Citrus Patents Company are in effect that the Citrus Patents Company is a bona fide purchaser, without notice, for a valuable consideration of the Neal Patent. We think these several contentions are clearly untenable. The terms and purpose of employment and the appropriation of funds as provided for in the Purnell Act were the law on September 13, 1940, when the Citrus Patents Company paid its money and accepted a conveyance to the patent from Dr. Neal and at the time was charged, as a matter of law, with a knowledge of the provisions of the Purnell Act.
Counsel for the Citrus Patents Company points out that the patent was purchased from Dr. Neal after a conference with Dr. Newell, as a representative of the State of Florida, the State Board of Education and the Board of Control. Dr. Newell advised that Dr. Neal had a valid legal right to convey the patent and the plaintiffs had no valid claim to the patent. The answer to the contention is that it is not shown that Dr. Newell at the time had the power or authority to act in behalf of the plaintiffs or either of them. If an authority sustaining the contention had been presented to the chancellor below no doubt a different order would have been *Page 329 
entered. We are not familiar with any statute granting to Dr. Newell such broad powers as are here asserted.
It is next contended that the order of the chancellor below was erroneous because it denied the oral application of counsel for The Louisville Drying Machinery Company to dismiss it from the suit on the theory that it had no interest in the controversy. We can not agree to this conclusion after a careful study of the evidence appearing in the record.
Counsel for appellants present here for adjudication thirteen separate questions. We have considered each of them in the light of the contention made. Many of them are answered by our former decision in the case at bar. We fail to find error in the record.
The decree of the chancellor below is hereby affirmed.
It is so ordered.
BUFORD, C. J., TERRELL, BROWN and ADAMS, JJ., concur.
THOMAS, J., not participating.
SEBRING, J., disqualified.